1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8
      BILLY R. JONES,                                            Case No. 3:17-CV-00572-RCJ-WGC
9
                                              Plaintiff,                         ORDER
10            v.
11    RONALD BRYANT, et al.,
                                          Defendants.
12

13          On March 24, 2021, this Court issued an order directing Plaintiff to file his updated address

14   with this Court on or before April 23, 2021. (ECF No. 67). The deadline has now expired, and

15   Plaintiff has not filed his updated address or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the exercise of
     that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.
17
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may
18
     dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey
19
     a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th
20
     Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d
21
     1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring
22
     amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming
23
     dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
24
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal
25
     for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
26
     (affirming dismissal for lack of prosecution and failure to comply with local rules).
27
            In determining whether to dismiss an action for lack of prosecution, failure to obey a court
28   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
                                                           1
1
     interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
2
     risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
3
     merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
4    Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
5    46 F.3d at 53.
6           Here, the Court finds that the first two factors, the public’s interest in expeditiously
7    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
8    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,
9    since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
10   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th

11   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is

12   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning

13   to a party that his failure to obey the court’s order will result in dismissal satisfies the

14   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-

15   33; Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address
     with the Court on or before April 23, 2021, expressly stated: “IT IS FURTHER ORDERED that,
16
     if Plaintiff fails to timely comply with this order, this Court will dismiss this case with prejudice.”
17
     (ECF No. 67 at 2). Thus, Plaintiff had adequate warning that dismissal would result from his
18
     noncompliance with the Court’s order to file his updated address by April 23, 2021.
19
            IT IS THEREFORE ORDERED that this action is DISMISSED WITH PREJUDICE
20
     based on Plaintiff’s failure to file an updated address in compliance with this Court’s March 24,
21
     2021, Order (ECF No. 67).
22
            IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
23
     judgment accordingly.
24

25          DATED This 28th day of April, 2021.
26

27                                                          ROBERT C. JONES
                                                            UNITED STATES DISTRICT JUDGE
28
                                                       2
